DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-10, 12-15, and 17-24 are objected to because of the following informalities: In line 1 of independent claims 1, 19, 21, and 24, “A vehicle door handle” should likely be amended to recite --A vehicle door handle assembly-- because the handle itself does not comprise all of the systems claimed (see Fig. 3 and Spec. paragraph [0021]). Correspondingly, in line 1 of the dependent claims, “The vehicle door handle” should be --The vehicle door handle assembly--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al., US 7,621,573 [hereinafter: Thomas].

Regarding claim 1, Thomas discloses a vehicle door handle (58, 46 Fig. 4) integrated into a vehicle door (24 Fig. 4) and configured to rotate about an axis (48 Fig. 4; col. 3 lines 47-51), said vehicle door handle comprising:
a front handle face (62 Fig. 3), wherein said front handle face is flush with an exterior door surface when said vehicle door handle is in a retracted position (col. 3 lines 37-39); 
a grip-through loop (70 Fig. 7) integrated within and integral to said vehicle door handle (col. 3 lines 39-42), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (col. 3 lines 39-42; Fig. 4), and wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (col. 3 lines 39-42; Figs. 6-7), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position (col. 3 lines 47-51; movement between Fig. 4 and Fig. 7), and wherein the axis is parallel to a longitudinal extent of the grip-through loop (Figs. 6-7 depict the axis 48 parallel to a longitudinal extent of the grip-through loop 70); 
a deployment system (50 Fig. 10) coupled to said vehicle door handle (col. 4 line 66-col. 5 line 1), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position (col. 4 line 62-col. 5 line 6); and 
a retraction system (90, 55 Fig. 10) coupled to said vehicle door handle (col. 5 lines 23-25), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position (col. 5 lines 20-30).

Regarding claim 3, Thomas discloses the vehicle door handle of claim 1, further comprising a door unlatching mechanism (30 Fig. 17), said door unlatching mechanism configured to unlatch said vehicle door (col. 5 lines 10-17).

Regarding claim 6, Thomas discloses the vehicle door handle of claim 3, wherein said door unlatching mechanism is an electro-mechanical mechanism (col. 3 lines 10-13; control module 120 and e-latch 30 correspond to an electro-mechanical mechanism) configured to unlatch said door when said vehicle door handle is in said deployed position (illustrated in Fig. 7) and a door switch (72 Fig. 7) is activated (col. 5 lines 7-13).

Regarding claim 12, Thomas discloses the vehicle door handle of claim 1, wherein said deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to depression of a micro-switch (126 Fig. 17) integrated into a key fob (col. 4 lines 40-48). 

Regarding claim 15, Thomas discloses a door position sensor (col. 5 lines 16-20: the e-latch 30 operates as a door position sensor because the closed position of the e-latch 30 corresponds to the closed position of the door and the open position of the e-latch 30 corresponds to the open position of the door), wherein said retraction system rotates said vehicle door handle from said deployed position to said retracted position (step 210 Fig. 18) after said door position sensor detects completion of an open-close sequence since deployment of said vehicle door handle (Steps 204-210 Fig. 18, col. 5 lines 16-20: completion of an open-close door sequence corresponds to a user opening the door when the door is unlatched and then closing the door so the e-latch closes, the e-latch detects completion of the open-close door sequence by moving to the closed position). 

Regarding claim 18, Thomas discloses the vehicle door handle of claim 1, further comprising an over-ride system (steps 210-212 Fig. 18), said override system configured to prevent said retraction system from rotating said vehicle door handle from said deployed position to said retracted position when a user is engaged with said grip-though loop of said vehicle door handle (col. 5 lines 25-28: control module redeploys the handle, preventing the retraction system from rotating the handle to the retracted position, when the switch is actuated corresponding to a user engaged with the grip-through loop). 

Claims 1-2, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al., US Pub. 2019/0145136 [hereinafter: Jung].

Regarding claim 1, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (Fig. 2 depicts a front handle face), wherein said front handle face is flush with an exterior door surface (Fig. 1A, [0025]: the swing member 24 is a surface on the exterior of the door, corresponding to an exterior door surface) when said vehicle door handle is in a retracted position (illustrated in Fig. 1A: the handle accommodated in the base member 20 corresponds to a retracted position); 
a grip-through loop (36, 38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B), and wherein the axis is parallel to a longitudinal extent of the grip-through loop (illustrated in Fig. 3, annotated below);
a deployment system (33, 42 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0034]: abutting portions 42 are coupled to the door handle 22 via the first extension portions 33 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0034]); and
a retraction system (35, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]: the standing portion 50 is coupled to the handle 22 via the third extension portion of the handle), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).

    PNG
    media_image1.png
    416
    481
    media_image1.png
    Greyscale


Regarding claim 2, Jung teaches the vehicle door handle of claim 1, wherein said front handle face is visible as a continuous, curvilinear loop when said vehicle door handle is in said retracted position (Fig. 1A depicts the front handle face is visible as a continuous, curvilinear loop around the swing member 24), the continuous, curvilinear loop surrounding a portion of the exterior door surface (Fig. 1A: the loop surrounds the swing member 24).

Regarding claim 19, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (Fig. 2 depicts a front handle face), wherein said front handle face is flush with an exterior door surface (Fig. 1A, [0025]: the swing member 24 is a surface on the exterior of the door, corresponding to an exterior door surface) when said vehicle door handle is in a retracted position (illustrated in Fig. 1A: the handle accommodated in the base member 20 corresponds to a retracted position); 
a grip-through loop (36, 38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B), and wherein the grip-through loop first becomes visible only at a bottom of the vehicle door handle when the vehicle door handle moves from said retracted position ([0033], [0035]: when the handle moves from the retracted position, the swing member 24 rotates so the portion 44 abuts the bottom of the base member 20 and the erected portion 46 rotates away from the base member (Fig. 5), the movement of the swing member 24 results in the grip-through loop 36, 38 first becoming visible only at the bottom of the handle where the swing member 24 moves toward the base member);
a deployment system (39, 46 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0035]: erected portion 46 is coupled to the door handle 22 via the engaging portion 39 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0031], [0035]); and
a retraction system (35, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]: the standing portion 50 is coupled to the handle 22 via the third extension portion of the handle), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).

Regarding claim 20, Jung teaches the vehicle door handle of claim 19, wherein the front handle face is visible as a continuous, curvilinear loop when the vehicle door handle is in the retracted position (Fig. 1A depicts the front handle face is visible as a continuous, curvilinear loop around the swing member 24), the continuous, curvilinear loop surrounding a portion of the exterior door surface (Fig. 1A: the loop surrounds the swing member 24). 

Regarding claim 21, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (Fig. 2 depicts a front handle face), wherein said front handle face is flush with an exterior door surface (Fig. 1A, [0025]: the swing member 24 is a surface on the exterior of the door, corresponding to an exterior door surface) when said vehicle door handle is in a retracted position (illustrated in Fig. 1A: the handle accommodated in the base member 20 corresponds to a retracted position); 
a grip-through loop (38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B), and wherein said axis is located above the vehicle door handle ([0033]: the base-side abutting portion 44 abuts against bottom portion of the handle member 22, corresponding to an orientation of the handle where the location of the axis of shafts 32 is above (at the top portion) the vehicle door handle 22);
a deployment system (33, 42 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0034]: abutting portions 42 are coupled to the door handle 22 via the first extension portions 33 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0034]); and
a retraction system (35, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]: the standing portion 50 is coupled to the handle 22 via the third extension portion of the handle), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).

Regarding claim 22, Jung teaches the vehicle door handle of claim 21, wherein the front handle face is visible as a continuous, curvilinear loop when the vehicle door handle is in the retracted position (Fig. 1A depicts the front handle face is visible as a continuous, curvilinear loop around the swing member 24), the continuous, curvilinear loop surrounding a portion of the exterior door surface (Fig. 1A: the loop surrounds the swing member 24). 

Regarding claim 24, Jung discloses a vehicle door handle (22 Fig. 1A) integrated into a vehicle door ([0021]: the board of a luggage compartment corresponds to a vehicle door) and configured to rotate about an axis (32 Fig. 2), said vehicle door handle comprising:
a front handle face (Fig. 2 depicts a front handle face), the front handle face is visible as a continuous, curvilinear loop when the vehicle door handle is in a retracted position (Fig. 1A depicts the front handle face is visible as a continuous, curvilinear loop around the swing member 24 in a retracted position), the continuous, curvilinear loop surrounding a portion of the exterior door surface (Fig. 1A: the loop surrounds the swing member 24);
a grip-through loop (38 Fig. 2) integrated within and integral to said vehicle door handle ([0030]), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (illustrated in Fig. 1A), wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (illustrated in Fig. 1B; [0029]), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position ([0041]; movement from Fig. 1A to Fig. 1B);
a deployment system (33, 42 Fig. 6) coupled to said vehicle door handle (Fig. 6; [0034]: abutting portions 42 are coupled to the door handle 22 via the first extension portions 33 of the handle), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position ([0034]); and
a retraction system (35, 50 Fig. 2) coupled to said vehicle door handle (Fig. 2; [0054]: the standing portion 50 is coupled to the handle 22 via the third extension portion of the handle), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position ([0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, as applied to claim 3 above, and further in view of Aerts et al., US 9,080,352 [hereinafter: Aerts].

Regarding claim 5, Thomas discloses the vehicle door handle of claim 3. However, Thomas is silent to the door unlatching mechanism unlatches said door when said vehicle door handle is rotated about said axis past said deployed position.
Aerts teaches a vehicle door handle (104 Fig. 1A), wherein a door unlatching mechanism (612 Fig. 6) configured to unlatch a vehicle door (114 Fig. 1A) unlatches said door when said vehicle door handle is rotated about an axis (208 Fig. 2) past a deployed position (Fig 1B illustrates a deployed position; col. 7 lines 49-52, col. 9 lines 12-16: user pulls on the handle to actuate an extension sensor, corresponding to rotating the handle past the deployed position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle extension limit switch and door latch release switch disclosed by Thomas (110 Fig. 10 and 72 Fig. 7) to alternatively use a single sensor as taught by Aerts (700 Fig. 7B) wherein the door unlatching mechanism unlatches the vehicle door when the door handle is rotated about an axis past a deployed position in order to simplify construction and reduce cost by using one switch instead of multiple switches with a reasonable expectation of success (Aerts col. 8 lines 14-22). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, as applied to claim 6 above, and further in view of Smart et al., US 10,533,353 [hereinafter: Smart ‘353].

Regarding claim 7, Thomas discloses the vehicle door handle of claim 6. However, Thomas does not explicitly disclose that the door switch is a micro-switch. 
Smart ‘353  teaches a door switch (49 Fig. 2) that is a micro-switch (col. 15 lines 38-39). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door switch disclosed by Thomas as a micro-switch to practice the device of Thomas because micro-switches are well known in the art to be efficient and reliable for use with vehicle door handles, as evidenced by Smart ‘353. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, as applied to claim 6 above, and further in view of Murakami et al., US Pub. 2004/0223336 [hereinafter: Murakami].

Regarding claim 8, Thomas discloses the vehicle door handle of claim 6. However, Thomas does not explicitly disclose that the door switch is a touch-sensitive switch.
Murakami teaches a door switch (28 Fig. 1a) that is a touch-sensitive switch ([0011], [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door switch disclosed by Thomas to be a touch-sensitive switch, as taught by Murakami, in order to determine a user is present and intends to open the door (Murakami [0069]), reducing the likelihood of erroneous operation of the door switch.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, as applied to claim 1 above, and further in view of Aerts et al., US 9,080,352 [hereinafter: Aerts].

Regarding claim 14, Thomas discloses the vehicle door handle of claim 1. However, Thomas is silent to said retraction system rotating said vehicle door handle from said deployed position to said retracted position after a preset period of time has passed since deployment of said vehicle door handle.
Aerts teaches a retraction system (204 Fig. 2) rotates a vehicle door handle (104 Fig. 1A) from a deployed position (Fig. 1B) to a retracted position (Fig. 1A) after a preset period of time has passed since deployment of the vehicle door handle (col. 10 lines 17-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retraction system disclosed by Thomas to additionally rotate said vehicle door handle from said deployed position to said retracted position after a preset period of time has passed since deployment of said vehicle door handle, as taught by Aerts, in order to automatically return the vehicle door handle to be flush with the exterior door surface when the vehicle door handle is not used (Aerts col. 10 lines 18-19). 

Claims 19, 9,and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, in view of Smart, US 10,294,692 [hereinafter: Smart ‘692].

Regarding claim 19, Thomas discloses a vehicle door handle (58, 46 Fig. 4) integrated into a vehicle door (24 Fig. 4) and configured to rotate about an axis (48 Fig. 4; col. 3 lines 47-51), said vehicle door handle comprising:
a front handle face (62 Fig. 3), wherein said front handle face is flush with an exterior door surface when said vehicle door handle is in a retracted position (col. 3 lines 37-39); 
a grip-through loop (70 Fig. 7) integrated within and integral to said vehicle door handle (col. 3 lines 39-42), wherein said grip-through loop is hidden from view when said vehicle door handle is in said retracted position (col. 3 lines 39-42; Fig. 4), and wherein said grip-through loop is visible and graspable when said vehicle door handle is in a deployed position (col. 3 lines 39-42; Figs. 6-7), wherein said vehicle door handle rotates about said axis to move between said retracted position and said deployed position (col. 3 lines 47-51; movement between Fig. 4 and Fig. 7);
a deployment system (50 Fig. 10) coupled to said vehicle door handle (col. 4 line 66-col. 5 line 1), said deployment system configured to rotate said vehicle door handle from said retracted position to said deployed position (col. 4 line 62-col. 5 line 6); and 
a retraction system (90, 55 Fig. 10) coupled to said vehicle door handle (col. 5 lines 23-25), said retraction system configured to rotate said vehicle door handle from said deployed position to said retracted position (col. 5 lines 20-30).
	Thomas does not explicitly disclose said grip-through loop first becomes visible only at a bottom of the vehicle door handle when the vehicle door handle moves from said retracted position. However, Thomas teaches the grip-through loop is accessible from the underside of the door handle in the deployed position (col. 3 lines 39-44; Fig. 7).
	Smart ‘692 teaches a grasping portion (17 Fig. 8B) first becomes visible only at a bottom of the vehicle door handle (100 Fig. 8A) when the vehicle door handle moves from a retracted position (Fig. 1 illustrates a retracted position; col. 11 lines 18-20). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the door handle disclosed by Thomas so the grip-through loop is not accessible from the top of the handle such that the grip-through loop first becomes visible only at a bottom of the vehicle door handle when the vehicle door handle moves from the retracted position, as taught by Smart ‘692, in order to require the user to access the grip-through loop from the bottom of the handle (Smart ‘692 col. 11 lines 18-20) and to prevent items from being looped over the handle and getting caught in the grip-through loop (Smart ‘692 col. 11 lines 20-25).

Regarding claim 9, Thomas, in view of Smart ‘692, teaches the vehicle door handle of claim 19. Thomas, in view of Smart ‘692, teaches said deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to activation of a switch (Thomas col. 4 lines 50-61). However, Thomas, as modified by Smart ‘692, does not disclose said deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to activation of a touch-sensitive switch. 
Smart ‘692 teaches a deployment system (18 Fig. 2A) rotates said vehicle door handle from said retracted position to said deployed position in response to activation of a touch-sensitive switch (50 Fig. 6; col. 8 lines 55-56, 65-67).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a touch-sensitive switch, as taught by Smart ‘692, in place of a handle depression limit switch taught by Thomas, so the user’s hand is naturally positioned at the handle for easily grasping the deployed handle (Smart ‘692 col. 8 line 65-col. 9 line 3). One of ordinary skill in the art would recognize this substitution does not affect operation of the device taught by Thomas, in view of Smart ‘692. 

Regarding claim 13, Thomas, in view of Smart ‘692, discloses the vehicle door handle of claim 19, wherein said deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to depression of a micro-switch (Thomas 126 Fig. 17) integrated into a key fob (Thomas col. 4 lines 40-48). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, in view of Smart, US 10,294,692, as applied to claim 19 above, and further in view of Couto Maquieira et al., US Pub. 2018/0171686 [hereinafter: Couto Maquieira].

	Regarding claim 10, Thomas, in view of Smart ‘692, teaches the vehicle door handle of clam 19, wherein said deployment system rotates said vehicle door handle from said retracted position to said deployed position in response to depression of a switch (Thomas col. 4 lines 54-63). However, Thomas, in view of Smart ‘692, does not explicitly disclose the switch is a microswitch. 
Couto Maquieira teaches a deployment system rotates a vehicle door handle from a retracted position to a deployed position ([0189]-[0191]) in response to depression of a micro-switch ([0185]-[0186]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a micro-switch, as taught by Couto Maquieira, as the switch disclosed by Thomas, in view of Smart ‘692, to provide ease of use because a micro-switch does not require large actuation (Couto Maquieira [0186]: “pushing [the lever] slightly inwardly”) and it is well known in the art to use micro-switches with a vehicle door handle, as evidenced by Couto Maquieira.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, US 7,621,573, in view of Smart, US 10,294,692, as applied to claim 19 above, and further in view of Breed, US 9,593,521.

Regarding claim 17, Thomas, in view of Smart ‘692, teaches the vehicle door handle of claim 19. Thomas, in view of Smart ‘692, teaches a key fob receiver in communication with a control module to receive signals from a key fob. However, Thomas, in view of Smart ‘692, is silent to said retraction system rotates said vehicle door handle from said deployed position to said retracted position in response to de-activation of a proximity sensor utilizing RFID technology. 
Breed teaches a proximity sensor utilizing RFID technology (col. 44 line 64-col. 45 line 3) and determining de-activation of the proximity sensor (claim 6: detecting the device has moved away from the vehicle corresponds to de-activation of the proximity sensor).
A proximity sensor utilizing RFID technology is well known in the art, as evidenced by Breed. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to additionally utilize a proximity sensor utilizing RFID technology, as taught by Breed,  with the key fob and control module taught by Thomas, in view of Smart ‘692, wherein the retraction system rotates said vehicle door handle from said deployed position to said retracted position in response to de-activation of a proximity sensor utilizing RFID technology to provide additional security by preventing unauthorized access to the handles (Breed claims 6-7: automatically locking the vehicle door when the user leaves a vicinity of the car) and increase user convenience by automatically retracting the vehicle door handles when the user has left the vicinity of the vehicle.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claim 23.
In particular, Jung fails to disclose the portion of the exterior door surface does not move when the vehicle door handle rotate about said axis to move between said retracted position and said deployed position. The examiner can find no motivation to modify the exterior door surface disclosed by Jung to be configured to not move when the vehicle door handle rotates about the axis to move between the retracted position and the deployed position without destroying the intended structure and operation of the device disclosed by Jung and/or without use of impermissible hindsight.
Najima, US Pub. 2009/0008950, teaches an exterior door surface that does not move when the vehicle door handle rotates about an axis to move between a retracted position and a deployed position, however Najima does not teach a deployment system configured to rotate the vehicle door handle from the retracted position to the deployed position. The examiner can find no motivation to modify the vehicle door handle disclosed by Najima to include a deployment system configured to rotate the vehicle door handle from the retracted position to the deployed position without destroying the intended structure and operation of the device disclosed by Najima and/or without use of impermissible hindsight. 

	
Response to Arguments
Applicant’s arguments with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gambelli et al., DE 102009022166 A1, related to a vehicle handle that partially surrounds a portion of an exterior surface 
Salvio, GB 2574190 A, related to a vehicle door handle that rotates about an axis so a grip portion is not visible in a retracted position and is graspable in a deployed position, and a front surface of the handle is flush with the door when in the retracted position
Gerardiere et al., US 10847998, related to a vehicle door handle with a grip-through loop that is not visible in the retracted position and becomes visible in the deployed position
Thomas et al., US 2008/0163555 A1, related to a vehicle handle with a front surface that is flush with an exterior surface of the door in a first position and a grip-through loop that becomes visible when the exterior surface is pushed in. 
Tylla, US Pub. 2020/0325708, related an exterior door surface with apertures above and below a portion of the surface, forming a grip-through loop.
Leve, US Pub. 2015/0069768, related to an exterior door surface with apertures above and below a portion of the surface, forming a grip-through loop, and cover elements in the apertures that are configured to rotate to reveal the apertures when the handle is needed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675